711 So. 2d 640 (1998)
Larry WHITE, Petitioner,
v.
Harry K. SINGLETARY, Sec. of Fl. Dept. of Corr., etc., Respondent.
No. 98-288.
District Court of Appeal of Florida, Third District.
June 10, 1998.
Larry White, in proper person.
Bennett H. Brummer, Public Defender, for Petitioner.
Robert A. Butterworth, Attorney General, and Douglas J. Glaid, Assistant Attorney General, for respondent.
Before COPE, FLETCHER and SORONDO, JJ.
PER CURIAM.
Larry White petitions this Court for a Writ of Habeas Corpus granting him a belated appeal. The petition is granted with respect to case number 93-1103 and the petitioner is permitted belated appellate review of his conviction and sentence in that case.
In case number 93-79, petitioner was convicted and sentenced as a result of the entry of a plea of admission to a violation of community control. The petition fails to allege any of the limited exceptions necessary for an appeal from a guilty plea set forth in Robinson v. State, 373 So. 2d 898 (Fla.1979). As such, the petition for habeas corpus with respect to case number 93-79 is denied. See Gonzalez v. State, 685 So. 2d 975 (Fla. 3d DCA 1997); Loadholt v. State, 683 So. 2d 596 (Fla. 3d DCA 1996). We certify conflict with Trowell v. State, 706 So. 2d 332 (Fla. 1st DCA 1998); Thompson v. State, 708 So. 2d 289 (Fla. 4th DCA 1998); Stone v. State, 688 So. 2d 1006 (Fla. 1st DCA), review denied, 697 So. 2d 512 (Fla.1997); and Gunn v. State, 612 So. 2d 643 (Fla. 4th DCA 1993).
Habeas Corpus granted in part. When filed in the lower tribunal, this Court's opinion and mandate shall be treated as the notice of appeal in case number 93-1103. See Fla. R.App. P. 9.140(j)(5)(D). The Public Defender is appointed for the purpose of this appeal.